DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 and 4-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mun et al. (US 2014/0027747) (hereafter “Mun”).
Regarding claims 1 and 4-8, Mun teaches an electroluminescent device comprising an anode, a hole transporting layer, a light emitting layer, an electron transporting layer, and a cathode (paragraph [0187]).  Mun teaches that the hole transporting layer can comprise the following compound 
    PNG
    media_image1.png
    193
    310
    media_image1.png
    Greyscale
, 
    PNG
    media_image2.png
    195
    236
    media_image2.png
    Greyscale
, 
    PNG
    media_image3.png
    162
    255
    media_image3.png
    Greyscale
, 
    PNG
    media_image4.png
    217
    284
    media_image4.png
    Greyscale
, 
    PNG
    media_image5.png
    289
    241
    media_image5.png
    Greyscale
, or 
    PNG
    media_image6.png
    297
    271
    media_image6.png
    Greyscale
 are a few examples (paragraphs [0039] and [0187], Table 3). Mun teaches that the compounds are derived from the following formula, 
    PNG
    media_image7.png
    250
    246
    media_image7.png
    Greyscale
, which does not limit how the heteroaryl group is attached to the L group or the N atom (paragraph [0027]). Mun teaches that the hole transporting layer can be made using spin coating (paragraph [0038]). Mun teaches that the electroluminescent device can be used in a display device with a control unit (paragraph [0182]). Mun teaches that the electronic device is a light emitting diode (paragraph [0153]).
Mun does not specifically teach a compound that meets applicant’s formula 5.
The Office points out that sections 2144.09 I and II of the MPEP state " A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. “An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.” In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) (discussed in more detail below) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1991) (discussed below and in MPEP § 2144) for an extensive review of the case law pertaining to obviousness based on close structural similarity of chemical compounds. See also MPEP § 2144.08, paragraph II.A.4.(c).” and “Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious). 
Isomers having the same empirical formula but different structures are not necessarily considered equivalent by chemists skilled in the art and therefore are not necessarily suggestive of each other. Ex parte Mowry, 91 USPQ 219 (Bd. App. 1950) (claimed cyclohexylstyrene not prima facie obvious over prior art isohexylstyrene). Similarly, homologs which are far removed from adjacent homologs may not be expected to have similar properties. In re Mills, 281 F.2d 218, 126 USPQ 513 (CCPA 1960) (prior art disclosure of C8 to C12 alkyl sulfates was not sufficient to render prima facie obvious claimed C1 alkyl sulfate). 
Homology and isomerism involve close structural similarity which must be considered with all other relevant facts in determining the issue of obviousness. In re Mills, 281 F.2d 218, 126 USPQ 513 (CCPA 1960); In re Wiechert, 370 F.2d 927, 152 USPQ 247 (CCPA 1967). Homology should not be automatically equated with prima facie obviousness because the claimed invention and the prior art must each be viewed “as a whole.” In re Langer, 465 F.2d 896, 175 USPQ 169 (CCPA 1972) (Claims to a polymerization process using a sterically hindered amine were held unobvious over a similar prior art process because the prior art disclosed a large number of unhindered amines and only one sterically hindered amine (which differed from a claimed amine by 3 carbon atoms), and therefore the reference as a whole did not apprise the ordinary artisan of the significance of hindered amines as a class.).”
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to change the attachment position of the dibenzofuran groups in the following compounds 
    PNG
    media_image1.png
    193
    310
    media_image1.png
    Greyscale
, 
    PNG
    media_image2.png
    195
    236
    media_image2.png
    Greyscale
, 
    PNG
    media_image3.png
    162
    255
    media_image3.png
    Greyscale
, 
    PNG
    media_image4.png
    217
    284
    media_image4.png
    Greyscale
, 
    PNG
    media_image5.png
    289
    241
    media_image5.png
    Greyscale
, or 
    PNG
    media_image6.png
    297
    271
    media_image6.png
    Greyscale
, so the groups where attached at the 4 position on the ring. The compounds of Mun are positional isomers of compounds/formula claimed by the applicant and the applicant’s claimed compounds would have been obvious given the teaching of Mun as Mun does not limit the attachment position of the dibenzofuran group. One of ordinary skill in the art would expect the compounds to act in a similar manner as the compounds taught by Mun.

Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mun et al. (US 2014/0027747) (hereafter “Mun”) as applied to claims 1, 2, and 5-3 above, and further in view of Cheol et al. (WO 2012/177006) (hereafter “Cheol”), where a machine translation is used as the English equivalent.
Regarding claims 3 and 4, Mun does not teach where the deuterated phenyl groups in 
    PNG
    media_image1.png
    193
    310
    media_image1.png
    Greyscale
, 
    PNG
    media_image2.png
    195
    236
    media_image2.png
    Greyscale
, 
    PNG
    media_image3.png
    162
    255
    media_image3.png
    Greyscale
, 
    PNG
    media_image4.png
    217
    284
    media_image4.png
    Greyscale
, 
    PNG
    media_image5.png
    289
    241
    media_image5.png
    Greyscale
, or 
    PNG
    media_image6.png
    297
    271
    media_image6.png
    Greyscale
 are deuterated naphthyl groups.
Cheol teaches deuterated compounds for use as hole transporting materials in electroluminescent devices (paragraphs [633] and [642]-[645]).  Cheol teaches the following compounds, 
    PNG
    media_image8.png
    148
    143
    media_image8.png
    Greyscale
 and 
    PNG
    media_image9.png
    146
    139
    media_image9.png
    Greyscale
 (paragraph [119]).  Cheol teaches that the compound with the deuterated naphthyl group (P-77) have improve efficiency and lifetime compared to the compound with the deuterated phenyl group (P-76).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the compounds Mun, so the deuterated phenyl groups where changed to deuterated naphthyl groups as taught by Cheol.  The motivation would have been to improve the efficiency and lifetime of the device.  The modification would lead to applicant’s claimed compound P-50.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW K BOHATY whose telephone number is (571)270-1148. The examiner can normally be reached Monday 5-6pm and 8-10pm, Tuesday and Wednesday 5:30am-12 pm and 8-10pm, Thursday 5:30-12 pm, 1-2pm, and 8-10pm, and Friday 5:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on (571)272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW K BOHATY/Primary Examiner, Art Unit 1759